.Mr. Justice J’ohjison
delivered the opinion of the court.
The act of 1815, under which the clerk supposed himself authorized to assess damages in this case, was not, I apprehend, intended to give interest when it was excluded by the forms of proceeding. If for instance, a plaintiff, in declaring on a single bill, lay his damages at one shilling, a jury would not be at liberty to give him more; on the general principle that the plaintiff cannot recover more than is laid in his declaration, whatever the interest might have amounted to. On this subject the act contemplated no change, it was only intended to authorize and point out the mode by which a plaintiff might recover interest, which accrued after judgment, and before satisfaction, in those .cases, where the. original causo of action bare interest.
Gregg, for the motion.
Stark,- contra.
That interest cannot be recovered in proceedings by scire facias must be apparent to every one who will turn their attention to their form and character; and the authorities on this point are very satisfactory. (Vide 3 Burrows, 1789, Knox vs. Costello. 2 Lord Raymond, 1532, Henriques vs. The Dutch West-India Company. Strange, 309.)
The motion is therefore refused.
Justices Colcock, Gantt, Richardson and Huger, concurred.